Citation Nr: 1631714	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected degenerative joint disease of the cervical spine with intermittent intervertebral disc syndrome of the left radial nerve ("cervical spine disability"), evaluated as 10 percent disabling prior to November 30, 2015, and as 20 percent disabling on and after that date.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, from April 1985 to March 1988, and from November 1989 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA RO in Winston-Salem, North Carolina.

The Veteran appeared at a video conference hearing with the undersigned in December 2014.  A transcript is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
 § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran indicated in his September 2010 notice of disagreement (NOD) that he disagreed with the initial effective date assigned for the grant of service connection for his cervical spine disability disability.  However, as the Veteran later indicated at the December 2014 hearing that this aspect of the issue had been resolved to his satisfaction, the issue of entitlement to an earlier effective date is not on appeal before the Board.

This issue was remanded by the Board in March 2015 for further development, which has since been conducted.  

In the March 2016 rating decision, the RO increased the evaluation assigned to the Veteran's cervical spine disability to 20 percent, effective November 30, 2015.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The March 2016 rating decision properly informed the Veteran that this was a partial grant of the benefits sought on appeal, and he was provided a supplemental statement of the case (SSOC).

However, in the March 2016 rating decision, the RO also granted service connection for radiculopathy of the bilateral upper extremities.  For the right upper extremity, a 20 percent evaluation was assigned, effective November 30, 2015.  For the left upper extremity, a 20 percent evaluation was assigned, effective June 8, 2010.  This rating decision informed the Veteran these grants represented a total grant of the benefits sought on appeal for these issues, and they were not included in the subsequent SSOC.  The notice letter of March 7, 2016, provided him his appellate rights.  The Veteran has not submitted a NOD with regard to the evaluations or the effective dates assigned in the March 2016 rating decision, and he has not submitted a new claim indicating that he believes the currently assigned ratings are inaccurate.  Therefore, the Board finds that no further discussion is needed at this time with regard to these separate ratings, as the particular benefit sought on appeal was granted in full.  The Veteran has until March 6, 2017, to submit a notice of disagreement on these two ratings if he would like to do so. 

The Board notes that additional medical evidence was associated with the claims file without a waiver of review of this evidence by the agency of original jurisdiction (AOJ).  However, as this evidence does not pertain the to the issue on appeal, the Board will proceed to adjudicate the claim without prejudice to the Veteran.

Finally, the Veteran reported headaches related to his cervical spine disability at the November 2015 VA examination.  The claim for secondary service connection is REFERRED to the RO for consideration.


FINDINGS OF FACT

1.  Prior to November 30, 2015, the Veteran's cervical spine disability manifested by subjective complaints of pain, but without muscle spasm, or limitation of flexion to 30 degrees or less, or combined range of motion to 170 degrees or less.

2.  Effective November 30, 2015, the Veteran's cervical spine disability manifested by subjective complaints of pain, decreased range of motion upon examination with flexion to 30 degrees, and muscle spasm resulting in abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  Prior to November 30, 2015, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected cervical spine disability were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  Effective November 30, 2015, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected cervical spine disability were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2006, January 2007, and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA examination which addressed his cervical spine disability in November 2015.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an increased rating for service-connected cervical spine disability.

In an August 2010 rating decision, the RO granted service connection for degenerative changes of the cervical spine and assigned a 10 percent evaluation, effective December 15, 2006, under Diagnostic Code 5242.  In a November 2011 statement of the case (SOC), the RO assigned a new effective date of May 5, 2006, for the grant of service connection.  In a March 2016 rating decision, the RO increased the evaluation to 20 percent, effective November 30, 2015.  The Veteran is seeking a higher rating.

Diagnostic Codes 5242 and 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The cervical spine when
?	Forward flexion is greater than 30 degrees but not greater than 40 degrees, or
?	Combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The cervical spine when
?	Forward flexion is greater than 15 degrees but not greater than 30 degrees, or
?	Combined range of motion is not greater than 170 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      
      	A 30 percent rating is assigned for
      o	The cervical spine when
      ?	Forward flexion is 15 degrees or less, or
      ?	Favorable ankylosis of the entire cervical spine.
	A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records, which document complaints of chronic neck pain, as well as the Veteran's statements and hearing testimony.  Specifically, the Veteran testified at the December 2014 hearing that he experienced pain, stiffness, and tingling as a result of his cervical spine disability.  The Veteran also underwent VA spine examinations in October 2011 and November 2015, which are of record.  

For the period of time on appeal prior to November 30, 2015, the Board finds the criteria for a rating higher than 10 percent were not met.  The 2011 VA examination showed normal range of cervical spine motion in all planes, even after repetitive motion testing.  No muscle spasms were noted.  The examiner stated functioning of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no tenderness, guarding, weakness, loss of tone, of atrophy of the limbs.  The cervical spine was not ankylosed.  The outpatient treatment records showed consistent complaints of chronic pain, but most notations of limitations of motion were not noted in degrees, such that the Board can compare those findings to VA's rating schedule.  A June 2010 private treatment record indicated flexion to 50 degrees, extension to 40 degrees, left lateral flexion to 5 degrees, right lateral flexion to 40 degrees, left rotation to 70 degrees, and right rotation to 80 degrees.  Even with the limitations shown, total range of cervical spine motion was 285 degrees, falling squarely within the rating criteria for the 10 percent rating already assigned.  Although a VA treatment record noted muscle spasms, there was no indication these were of such severity that they resulted in an abnormal gait or abnormal spinal contour.   Therefore, there was no medical or lay evidence demonstrating that the Veteran's service-connected cervical spine disability demonstrated forward flexion of the cervical spine of 30 degrees or less; combined range of motion of the cervical spine of 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the cervical spine or of the entire spine.  As such, an evaluation in excess of 10 percent was not warranted under the General Formula for the period of time on appeal prior to November 30, 2015.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

For the period of time on appeal from November 30, 2015, to the present, the criteria for a rating higher than 20 percent have not been met.  VAMC Fayetteville examination dated November 30, 2015, showed range of motion as forward flexion at 30 degrees, extension at 20 degrees, right lateral flexion at 30 degrees, left lateral flexion at 30 degrees, right lateral rotation at 50 degrees and left lateral rotation at 40 degrees.  No additional limitation noted with pain.  The examination was positive for muscle spasms resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating was assigned due to the findings of muscle spasms and forward flexion to 30 degrees.  The Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected cervical spine disability has demonstrated forward flexion of the cervical spine of 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine or of the entire spine.  As such, an evaluation in excess of 20 percent is not warranted under the General Formula for the period of November 30, 2015, to the present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the October 2011 and November 2015 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  The lack of such was explicitly noted in the 2011 report, and the fact that range of motion testing remained the same after repetitive motion was noted in the 2015 report.  As such, an increased rating is not warranted under the Deluca criteria.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  As noted in the Introduction, separate ratings have already been assigned for radiculopathy of the bilateral upper extremities, but the Veteran has not submitted a NOD with regard to the evaluations or the effective dates assigned in the March 2016 rating decision.  Therefore, the Board finds that no further discussion is needed at this time with regard to these ratings. 

Further, while the Veteran reported erectile dysfunction at the October 2011 VA examination, the examiner specifically noted that erectile dysfunction was not related to his cervical spine.  As such, a separate compensable evaluation is not warranted for erectile dysfunction  associated with his service-connected cervical spine disability.

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's cervical spine disability.  The Veteran denied incapacitating episodes related to his cervical spine disability in the previous 12 months at both the October 2011 and November 2015 VA examinations.  Although he may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected cervical spine disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

2.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected cervical spine disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected cervical spine disability manifests with complaints of pain, stiffness, limitation of motion, muscle spasm, and radiculopathy.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Code 5242.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration. 


ORDER

Entitlement to an evaluation in excess of 10 percent for the period of time on appeal prior to November 30, 2015, for service-connected cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent, effective November 30, 2015, for service-connected cervical spine disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


